                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       PATRINA HALL,                                     Case No. 17-cv-02161-JST
                                                       Plaintiff,
                                   7
                                                                                             ORDER GRANTING IN PART AND
                                                v.                                           DENYING IN PART DEFENDANTS’
                                   8
                                                                                             MOTION TO DISMISS THIRD
                                   9       CITY AND COUNTY OF SAN                            AMENDED COMPLAINT
                                           FRANCISCO, et al.,
                                  10                                                         Re: ECF No. 96
                                                       Defendants.
                                  11

                                  12           Before the Court is Defendants’ motion to dismiss the third amended complaint under
Northern District of California
 United States District Court




                                  13   Federal Rule of Civil Procedure 12(b)(6). ECF No. 96. The Court will grant the motion in part

                                  14   and deny it in part.

                                  15   I.      BACKGROUND

                                  16           The Court dismissed Plaintiff Patrina Hall’s first amended complaint (“FAC”) in part and

                                  17   dismissed her second amended complaint (“SAC”) in its entirety. ECF Nos. 63, 91. Hall timely

                                  18   filed a third amended complaint (“TAC”), which asserts four claims: (1) employment

                                  19   discrimination against Defendant City and County of San Francisco; (2) discrimination in grant

                                  20   funding against the City and Defendant Brian Cheu; (3) discrimination in committee participation

                                  21   against the City and Cheu; and (4) discrimination in contracting against the City and Defendant

                                  22   Kevin Kitchingham.1 ECF No. 94 at 18-25.

                                  23           Defendants move to dismiss all claims against the City and Kitchingham. ECF No. 96

                                  24   at 7. They do not seek dismissal of claims against Cheu, and the Court therefore does not discuss

                                  25   the allegations against him in this order. Id. at 7 n.1.

                                  26
                                  27   1
                                         Hall also filed a notice of appeal of the Court’s order dismissing the SAC with leave to amend.
                                  28   ECF No. 93. The United States Court of Appeals for the Ninth Circuit dismissed the appeal for
                                       lack of jurisdiction. ECF No. 100.
                                   1          Hall alleges that the City has “a discriminatory policy of distributing social benefits, grant

                                   2   benefits and contracting benefits to Negors [sic], on the basis of individual racial classification.

                                   3   The City and County of San Francisco have, has created, implemented and executed a

                                   4   discriminatory policy that is the duplication of black codes.” ECF No. 94 at 18 (citation omitted).

                                   5   “This discriminatory policy . . . excludes Negors [sic] (blacks) from the award of employment, the

                                   6   award of grant funding, and the award of contracts on the basis of race. City and County of San

                                   7   Francisco created, implemented and [executed] the discriminatory policy (black codes) necessary

                                   8   to refuse equal access to economic opportunities to Negros on the basis of race.” Id.

                                   9          With regard to her employment discrimination claim, Hall alleges that she told someone

                                  10   from the “San Francisco Human Resource Agency” that “she was ‘Negro (black),’” and that the

                                  11   “human resource [supervisor]” told her “that the City and County of San Francisco hires black

                                  12   people according to their population of San Francisco’s residency and that was 6%.” Id. Hall
Northern District of California
 United States District Court




                                  13   “was then informed that she would not be hired as a probation officer assistant, because the City

                                  14   and County of San Francisco has met their 6% hiring [threshold] for black people.” Id.

                                  15          Hall alleges that she met Kitchingham, a “Project Manager and Coordinator of City

                                  16   Property Procurement Process” who “had the power to grant or deny contract applications,” at a

                                  17   neighborhood meeting on March 8, 2016, and asked him at that time “if she could . . . complet[e]

                                  18   an application to acquire city owned land, and [for] grant funding.” Id. at 2, 22-23. He responded

                                  19   “that the City and County of San Francisco, specifically would not enter into a contract with her

                                  20   because she was Negro.” Id. at 23. At Hall’s request, Kitchingham gave her “his business card

                                  21   and told her to call him and schedule an appointment.” Id. She called him the following day and

                                  22   scheduled an appointment, but Kitchingham subsequently called to cancel the appointment. Id.

                                  23   Although Kitchingham told Hall that he would call her to reschedule, he never did. Id. at 23-24.

                                  24   II.    LEGAL STANDARD

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain “a short and plain

                                  26   statement of the claim showing that the pleader is entitled to relief.” While a complaint need not

                                  27   contain detailed factual allegations, facts pleaded by a plaintiff must be “enough to raise a right to

                                  28   relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To
                                                                                          2
                                   1   survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual matter that,

                                   2   when accepted as true, states a claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662,

                                   3   678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                   4   the court to draw the reasonable inference that the defendant is liable for the misconduct

                                   5   alleged.” Id. While this standard is not a probability requirement, “[w]here a complaint pleads

                                   6   facts that are merely consistent with a defendant’s liability, it stops short of the line between

                                   7   possibility and plausibility of entitlement to relief.” Id. (quotation marks and citation omitted). In

                                   8   determining whether a plaintiff has met this plausibility standard, the Court must “accept all

                                   9   factual allegations in the complaint as true and construe the pleadings in the light most favorable”

                                  10   to the plaintiff. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                  11          Courts “construe pro se complaints liberally, especially in civil rights cases.” Litmon v.

                                  12   Harris, 768 F.3d 1237, 1241 (9th Cir. 2014). “However, a liberal interpretation of a pro se civil
Northern District of California
 United States District Court




                                  13   rights complaint may not supply essential elements of the claim that were not initially pled.

                                  14   Vague and conclusory allegations of official participation in civil rights violations are not

                                  15   sufficient to withstand a motion to dismiss.” Id. (quoting Pena v. Gardner, 976 F.2d 469, 471 (9th

                                  16   Cir. 1992) (quotation marks and brackets omitted)).

                                  17   III.   DISCUSSION
                                  18          A.      Employment Discrimination Claim

                                  19          Hall’s first claim alleges employment discrimination by the City ‒ a claim that was

                                  20   dismissed from the FAC and not included in the SAC. ECF No. 63 at 8-9; ECF No. 67. When the

                                  21   Court dismissed the SAC, it ordered that “[t]he third amended complaint may not include any

                                  22   allegations against former Defendant Cohen or any other new defendants, nor may it include any

                                  23   claims not discussed in this order.” ECF No. 91 at 6-7. “[W]here leave to amend is given to cure

                                  24   deficiencies in certain specified claims, courts have agreed that new claims alleged for the first

                                  25   time in the amended pleading should be dismissed or stricken.” DeLeon v. Wells Fargo Bank,

                                  26   N.A., No. 10-CV-01390-LHK, 2010 WL 4285006, at *3 (N.D. Cal. Oct. 22, 2010); see also Cover

                                  27   v. Windsor Surry Co., No. 14-CV-05262-WHO, 2016 WL 3421361, at *3 (N.D. Cal. June 22,

                                  28   2016) (dismissing claim that “exceeds the scope of allowable amendment under my previous
                                                                                          3
                                   1   order”). Moreover, the TAC fails to cure the deficiencies the Court identified when dismissing

                                   2   this claim from the FAC. See ECF No. 63 at 8-9 (dismissing for failure to exhaust and noting

                                   3   other pleading deficiencies). Accordingly, Hall’s employment discrimination claim is dismissed.

                                   4   Because Hall has had multiple opportunities to amend this claim and has failed to do so

                                   5   adequately, dismissal is with prejudice.

                                   6          B.      Other Claims Against Defendant City and County of San Francisco

                                   7          As the Court explained when it dismissed the SAC, “a local government may not be sued

                                   8   under § 1983 for an injury inflicted solely by its employees or agents.” Monell v. Dep’t of Soc.

                                   9   Servs., 436 U.S. 658, 694 (1978). Instead, the government entity is liable only “when execution of

                                  10   a government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts

                                  11   may fairly be said to represent official policy, inflicts the injury.” Id. The Court dismissed the

                                  12   City from the SAC because “Hall has not alleged the existence of any discriminatory policy or
Northern District of California
 United States District Court




                                  13   custom by the City. Although she has alleged that Cheu and Kitchingham expressed that the City

                                  14   had a policy of not awarding grants on the basis of race, that is not equivalent to alleging that the

                                  15   City actually had such a policy.” ECF No. 91 at 6.

                                  16          The TAC cures that deficiency by alleging that the City has a “discriminatory policy

                                  17   that . . . excludes Negors [sic] (blacks) from the award of grant funding, and the award of contracts

                                  18   on the basis of race.” ECF No. 94 at 19. However, as the Court advised Hall when dismissing the

                                  19   SAC, “even if Hall had alleged that the City had a discriminatory policy, simply ‘recit[ing] the

                                  20   elements of a Monell claim’ would be ‘plainly insufficient.’ Sternberg v. Town of Danville, No.

                                  21   15-cv-01878-SI, 2015 WL 9024340, at *5 (N.D. Cal. Dec. 16, 2015).” ECF No. 91 at 6. “[T]o be

                                  22   entitled to the presumption of truth, allegations in a complaint or counterclaim may not simply

                                  23   recite the elements of a cause of action, but must contain sufficient allegations of underlying facts

                                  24   to give fair notice and to enable the opposing party to defend itself effectively.” Starr v. Baca,

                                  25   652 F.3d 1202, 1216 (9th Cir. 2011). The TAC’s allegations are too conclusory to satisfy this test,

                                  26   and the claims against the City are therefore dismissed.

                                  27          “A district court’s discretion to deny leave to amend is ‘particularly broad’ where the

                                  28   plaintiff has previously amended.” Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir.
                                                                                          4
                                   1   2013) (citation omitted). Having already advised Hall of the deficiencies of her claims against the

                                   2   City, as well as advising that “[f]ailure to cure the deficiencies in the third amended complaint

                                   3   may result in dismissal with prejudice,” the Court denies leave to amend. ECF No. 91 at 6. Hall’s

                                   4   claims against the City are dismissed with prejudice.

                                   5          C.      Discrimination in Contracting Claim Against Defendant Kitchingham

                                   6          When the Court granted in part and denied in part Defendants’ motion to dismiss the FAC,

                                   7   it held that Hall has standing to pursue her discrimination in contracting claim and, in particular,

                                   8   rejected Defendants’ position that, to survive a motion to dismiss, a complaint “must include

                                   9   detailed allegations of a plaintiff’s qualifications, financing, and experience necessary to be able

                                  10   and ready to bid on a contract.” ECF No. 63 at 9-10 (quotation marks and citation omitted).

                                  11   Defendants moved to dismiss this claim from the SAC for failure to state a claim. ECF No. 76 at

                                  12   5-8. Because Hall’s opposition brief contained different allegations than those included in the
Northern District of California
 United States District Court




                                  13   SAC, the Court allowed leave to amend the SAC “so that Hall can make her theory of liability

                                  14   clear in the complaint.” ECF No. 91 at 4.

                                  15          The TAC alleges that Kitchingham “had the power to grant or deny contract applications,”

                                  16   and that he told Hall “that the City and County of San Francisco . . . would not enter into a

                                  17   contract with her because she was Negro.” ECF No. 94 at 2, 23. The TAC does not allege that

                                  18   Hall actually applied for any contracts. See id. at 23-25.

                                  19          These allegations are sufficient to survive a motion to dismiss. First, Kitchingham’s

                                  20   alleged comment was more than a “stray remark” that is “unrelated to the decisional process.”

                                  21   Merrick v. Farmers Ins. Grp., 892 F.2d 1434, 1438 (9th Cir. 1990) (citation omitted). Hall alleges

                                  22   that she was told by a person with decision-making authority that she would not receive a contract

                                  23   because of her race. If proven, this would be direct evidence of discrimination. Second, given this

                                  24   allegation, Hall need not allege that she submitted a contract application that was rejected. In the

                                  25   employment context, “a person’s failure to submit an application for a job does not inevitably and

                                  26   forever foreclose his entitlement to seniority relief under Title VII.” Int’l Bhd. of Teamsters v.

                                  27   U.S., 431 U.S. 324, 367 (1977). Instead, “[b]ecause he is necessarily claiming that he was

                                  28   deterred from applying for the job by the employer’s discriminatory practices, his is the not
                                                                                         5
                                   1   always easy burden of proving that he would have applied for the job had it not been for those

                                   2   practices.” Id. at 367-68. “[L]egal principles guiding a court in a Title VII dispute apply with

                                   3   equal force in a § 1981 action.” Manatt v. Bank of Am., NA, 339 F.3d 792, 797 (9th Cir. 2003).

                                   4   To prevail on this claim, Hall will therefore have to prove that she would have applied for a

                                   5   contract if Kitchingham did not deter her.2 But “she need not have gone through the motions of

                                   6   formally submitting an application, only to be rejected, in order to file suit.” Hodge v. Oakland

                                   7   Unified Sch. Dist., No. C 09-04719 RS, 2012 WL 1933678, at *5 (N.D. Cal. May 29, 2012), aff’d,

                                   8   555 F. App’x 726 (9th Cir. 2014). The motion to dismiss Hall’s discrimination in contracting

                                   9   claim against Kitchingham is denied.

                                  10                                            CONCLUSION

                                  11          Defendants’ motion to dismiss Hall’s third amended complaint is granted in part and

                                  12   denied in part. Hall’s employment discrimination claim and all other claims against Defendant
Northern District of California
 United States District Court




                                  13   City and County of San Francisco are dismissed with prejudice. The motion to dismiss Hall’s

                                  14   claim against Defendant Kevin Kitchingham is denied.

                                  15          IT IS SO ORDERED.

                                  16   Dated: December 17, 2018
                                                                                       ______________________________________
                                  17
                                                                                                     JON S. TIGAR
                                  18                                                           United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   2
                                        As noted in the Court’s order on Defendants’ motion to dismiss the FAC, Hall will also need to
                                  28   prove that she was “able and ready” to compete for the contract. Barnes-Wallace v. City of San
                                       Diego, 704 F.3d 1067, 1085 (9th Cir. 2012).
                                                                                       6
